Citation Nr: 1533919	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2012 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In February 2015, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

During the pendency of the appeal, hypertension has been manifested by diastolic pressure no more than 101, and systolic pressure no more than 177.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.7, 4.10, 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and post-service VA treatment records have been obtained.  As to the Veteran's report of VA treatment records chronicling his elevated blood pressure readings during a three-week period in 2012 in which he ceased using his antihypertensive medications, the entirety of the Veteran's blood pressure readings recorded during 2012 have been obtained, which includes a period of elevated readings. 

The Veteran was also provided VA medical examinations in July 2012 and April 2015.  The examination reports are sufficient evidence for deciding the claim, as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  

The Veteran also presented evidence at a Board hearing conducted by the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the Veterans Law Judge who chaired this hearing identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

In sum, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Pursuant to Diagnostic Code 7101, which outlines the rating criteria for hypertension, the Veteran's currently-assigned 10 percent rating is assigned based on evidence of a diastolic pressure of predominantly 100 or more, or a systolic pressure of predominantly 160 or more, or when an individual with a history of diastolic pressure of predominantly 100 or more requires continuous medication for control.  The criteria for the next higher rating of 20 percent require evidence of a diastolic pressure of predominantly 110 or more or a systolic pressure of predominantly 200 or more.

The Veteran asserts that he should be awarded a higher rating for his service-connected hypertension because his blood pressure readings would be much higher if he ceased taking his antihypertensive medications; however, he cannot cease taking his medications without endangering his health, as corroborated by a December 2012 letter authored by the Veteran's treating VA physician.  

Indeed, the record reflects that the Veteran has been prescribed antihypertensive medications throughout his rating period, and his history of hypertension regulated by medication is the basis for his currently-assigned 10 percent rating.  As referenced above, in order to warrant the assignment of the next higher rating of 20 percent, there must be evidence of a diastolic pressure of predominantly 110 or more or a systolic pressure of predominantly 200 or more.  However, the blood pressure readings of record reflect diastolic pressures predominantly less than 110, with the highest recorded diastolic pressure reading of 101, and systolic pressures less than 200, with the highest recorded systolic pressure reading of 170.  Thus, the blood pressure readings of record do not more nearly approximate or equate to the criteria for the next higher rating.

As to the Veteran's contention that he is entitled to a higher rating based on how elevated his blood pressure readings would be if he were not taking his prescribed antihypertensive medications, the Board notes that these ratings are assigned when such medications are insufficient to lower blood pressure readings into more medically acceptable ranges.  In other words, the ameliorating effects of the Veteran's prescribed medication effectively control his symptomatology, thereby also mitigating the potential adverse health effects that can result from very elevated blood pressures, and higher evaluations are reserved for more severe symptomatology.  

Given the lack of the requisite elevated blood pressure readings necessary for the assignment of a higher rating, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved, and a higher schedular rating is not warranted.


Extraschedular Rating Consideration

With regard to whether referral for an extraschedular evaluation is warranted with regard to the Veteran's hypertension increased rating claim, the evidence shows that the Veteran's disability results in elevated blood pressure readings, requiring medication for control.  This symptomatology is expressly considered in the applicable rating criteria.  Accordingly, the rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for service-connected hypertension is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

As to whether a claim for a total disability rating based on individual employability (TDIU) been implicitly raised as part and parcel of the increased rating claim on appeal, the Veteran has not asserted that his service-connected hypertension renders him unemployable, and both the 2012 and 2015 VA hypertension examination reports reflect the examiners' opinions that the Veteran's hypertension does not affect his ability to perform his work duties.  Accordingly, the evidence fails to suggest that a claim for a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

A rating higher than 10 percent for hypertension is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


